DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending. Claims 1-13 have been withdrawn from consideration due to Restriction. Claims 14-20 have been examined below.

Continuation Application
This application is a continuation application (“CON”) of U.S. App# 12796574, now U.S. Pat# 10297097. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/21/22.

Priority
Examiner acknowledges Applicant’s claim for the benefit of a prior-filed application under 35 USC 119(e) or under 35 USC 120, 121, or 365(c).

Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-17 and 20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea, without significantly more. The analysis below is with respect to independent claim 14.
	Regarding step 1 of the analysis, the claims are directed to a process, machine, manufacture or composition of matter. The analysis proceeds to step 2A.
	Regarding step 2A - prong one of the analysis, the claims are determined to recite an abstract idea. The claims recite a method for reserving a vehicle comprising: displaying currently available vehicles; optionally choosing a reservation time to display vehicles available at the selected reservation time; selecting the reservable vehicle; and communicating the selection of the reservation. According to the 2019 PEG, this method of organizing human activity (arranging a reservation being a commercial interaction) is determined to be an abstract idea, and thus, the claim recites an abstract idea. The analysis proceeds to prong two of step 2A.
	Regarding step 2A – prong two of the analysis, the claim is determined to not recite any additional elements that integrate the abstract idea into a practical application of the exception. The claim does recite additional elements, such as opening a map system on a mobile voice communication device, said map system being capable of displaying, said mobile communication device comprising a display and a transmitter; and transmitting to a reservation server which is in direct communication with a reservation database. However, these additional elements fail to provide any indication of integration into a practical application, such as: improvements to the functioning of a computer, or to any other technology or technical field; applying the judicial exception with, or by use of, a particular machine; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Further, these additional elements are seen as being recited at a high level of generality and merely implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. All of these are determined to not be indicative of integration into a practical application. Thus, the claims are determined to not recite any additional elements that integrate the abstract idea into a practical application of the exception because the claims do not impose any meaningful limits on practicing the abstract idea, and the analysis proceeds to step 2B.
	Regarding step 2B, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea. The considerations in step 2A – prong two above still hold, and the claims fail to result in amounting to an inventive concept. Further, there are no additional elements deemed as insignificant extra-solution activity in step 2A that indicate the elements as unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. Thus, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea.
	Further, the additional elements, if any, in dependent claims 15-17 and 20 are not sufficient such that abstract idea is integrated into a practical application or that the claims amount to an inventive concept ("significantly more") than the abstract idea for the same reasons as the independent claims.
	Based on the analysis above, Examiner determines that the claims above do not qualify as eligible subject matter, and the claims are rejected under 35 USC 101.
	Examiner notes that claim(s) 18 and 19 recite additional elements that do result in the claims integrating the abstract idea into a practical application of the exception and amounting to an inventive concept (aka "significantly more"). Amending independent claim(s) 14 to include the subject matter of claim(s) 18 or 19 would be sufficient to overcome the rejection under 35 USC 101. For the sake of clarity and based upon what appears to be Applicant's intended conveyed meaning of the claims, Examiner requests that upon the subject matter of either claim 18 or 19 being incorporated into claim 14, that the language be amended to recite "…vehicles nearest to the mobile voice communication device using a GPS / cellular-site position…". Such language more clearly indicates the claim language as being significantly more than the abstract idea itself, and provides stronger grounds as satisfying the requirements under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 USC 103 as being unpatentable over JP2001288940A ("Kondo") in view of US20070294116 ("Stephens").

Claim 14
Kondo discloses a method for reserving a vehicle comprising: 
opening a map system on a mobile voice communication device (page 3 paragraph 5 mobile terminal 13 includes a display unit 13A for performing a reservation operation, and can display a map of a surrounding area including a current position and a port) , said map system being capable of displaying currently available vehicles (page 4 paragraph 6 a map (data of the map file 17) including a road and a display of a store serving as a landmark is displayed together with the display “Please select a port?”. This map shows the station area E, and each port candidate has a number (○) And the number of remaining vehicles. The current position of the user is indicated by a star ★. For example, Candidates are “1, 5, 0, 2” ports,), and said mobile communication device comprising a display and a transmitter (page 3 paragraph 5 mobile terminal 13 includes a display unit 13A for performing a reservation operation, and can display a map of a surrounding area including a current position and a port. As a result, the position of the port and the like can be visually confirmed, and the user can easily find the position of the shared vehicle 4 without hesitation, thereby improving the convenience of the user. In addition, various modes such as packet communication can be adopted as a communication mode using the mobile terminal 13.); 
selecting the reservable vehicle (page 6 paragraph 9 user selects the shared vehicle 4 he / she wants to use, and inputs and transmits the car number, that is, the license plate number of the target vehicle (7). Thereby, the shared vehicle 4 to be rented is determined.); and 
transmitting the selection to a reservation server which is in direct communication with a reservation database (page 6 paragraph 9 user selects the shared vehicle 4 he / she wants to use, and inputs and transmits the car number, that is, the license plate number of the target vehicle (7). Thereby, the shared vehicle 4 to be rented is determined.).
Kondo fails to explicitly disclose optionally choosing a reservation time to display vehicles available at the selected reservation time. However, Kondo does disclose appears to suggest choosing a reservation time to display vehicles available at the selected reservation time (page 3 paragraph 7 store reservation management file 16 include a store name, an area, a nearby port route / distance (recommended order), a category, a price range, and the number of reservations that can be made (by date and time) for each store ID). Furthermore, Stephens teaches a system of reserving a vehicle, including optionally choosing a reservation time to display vehicles available at the selected reservation time (Figs. 5(d) and 7).
	Kondo and Stephens both disclose systems of reserving a vehicle. Thus, it would have been obvious to one having ordinary skill in the art before the time of Applicant's invention to modify the system in Kondo to include the teaching of Stephens since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Kondo and Stephens would have made obvious and resulted in the subject matter of the claimed invention, specifically optionally choosing a reservation time to display vehicles available at the selected reservation time.

Claim 15
Kondo discloses wherein the mobile voice communication device transmits to the reservation server a signal that includes identification information to identify the user or mobile voice communication device (page 5 paragraph 4 When the user accesses the server 10 with the portable terminal 13 in step S30, the reservation management center starts the control, and in step S38, requests the user for authentication. On the other hand, in step S31, the user transmits the password using the portable terminal 13. If this password matches the password corresponding to the mobile phone number which is the registration ID searched in the customer management file 18, the server 10 requests the car number which is the vehicle ID in step S39.).

Claim 16
Kondo discloses wherein the user identity is validated by comparing an identifier selected from the group consisting of a password, personal identification number, or a mobile- device serial number stored by the reservation server to the identifier selected from the group consisting of the password, personal identification number, or serial number sent to the reservation server (page 5 paragraph 4 When the user accesses the server 10 with the portable terminal 13 in step S30, the reservation management center starts the control, and in step S38, requests the user for authentication. On the other hand, in step S31, the user transmits the password using the portable terminal 13. If this password matches the password corresponding to the mobile phone number which is the registration ID searched in the customer management file 18, the server 10 requests the car number which is the vehicle ID in step S39.).

Claim 17
Kondo discloses wherein the selection is made from a list of more than one currently available vehicle (page 4 paragraph 2 the number of parkable vehicles, and the number of vehicles (the number of vehicles for each date and time and state).).

Claim 18
Kondo discloses wherein the map system displays currently available vehicles nearest to the mobile voice communication device according to a cellular-site position of the mobile voice communication device (page 3 paragraph 5 Here, the portable terminal 13 can specify its position, and uses, for example, a portable telephone or a PHS equipped with a GPS. The mobile terminal 13 The type of the mobile terminal 13 does not matter as long as the position can be specified. In the case of a mobile terminal that does not have its own function of specifying the position, information obtained by specifying the position from a plurality of stations that receive the radio waves of the terminal from the radio wave intensities and receiving directions by the communication telephone company can be used. The mobile terminal 13 includes a display unit 13A for performing a reservation operation, and can display a map of a surrounding area including a current position and a port. As a result, the position of the port and the like can be visually confirmed, and the user can easily find the position of the shared vehicle 4 without hesitation, thereby improving the convenience of the user. In addition, various modes such as packet communication can be adopted as a communication mode using the mobile terminal 13).

Claim 19
Kondo discloses wherein the map system displays currently available vehicles nearest to the mobile voice communication device according to a GPS position of the mobile voice communication device (page 3 paragraph 5 Here, the portable terminal 13 can specify its position, and uses, for example, a portable telephone or a PHS equipped with a GPS. The mobile terminal 13 The type of the mobile terminal 13 does not matter as long as the position can be specified. In the case of a mobile terminal that does not have its own function of specifying the position, information obtained by specifying the position from a plurality of stations that receive the radio waves of the terminal from the radio wave intensities and receiving directions by the communication telephone company can be used. The mobile terminal 13 includes a display unit 13A for performing a reservation operation, and can display a map of a surrounding area including a current position and a port. As a result, the position of the port and the like can be visually confirmed, and the user can easily find the position of the shared vehicle 4 without hesitation, thereby improving the convenience of the user. In addition, various modes such as packet communication can be adopted as a communication mode using the mobile terminal 13).

Claim 20
Kondo discloses wherein the map system displays currently available vehicles nearest to a designated landmark (page 4 paragraph 6 a map (data of the map file 17) including a road and a display of a store serving as a landmark is displayed together with the display “Please select a port?”. This map shows the station area E, and each port candidate has a number (○) And the number of remaining vehicles. The current position of the user is indicated by a star ★. For example, Candidates are “1, 5, 0, 2” ports, Prompt for the number. For example, when "Port" is selected, the screen proceeds to the screen 04 of FIG. This ends the reservation step.).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663